              19-22031-rdd              Doc 1                Filed 01/07/19               Entered 01/07/19 23:42:08                      Main Document
                                                                                         Pg 1 of 18
Fill in this information to identify the case

United States Bankruptcy Court for the:

Southern                      District of       New York
                                                (State)
Case number (If known):                                              Chapter      11

                                                                                                                                                          ☐ Check if this is
                                                                                                                                                          an amended filing

    Official Form 201
    Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                        04/16

    If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
    number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.

    1.   Debtor’s name                                    SRe Holding Corporation

                                             
    2.   All other names debtor used                      N/A
         in the last 8 years

         Include any assumed names, trade
         names, and doing business as
         names

 
    3.   Debtor’s federal Employer
         Identification Number (EIN)                      XX-XXXXXXX

 
    4.   Debtor’s      Principal place of business                                                               Mailing address, if different from principal place of business
         address
                       3333                        Beverly Road
                       Number                      Street                                                        Number                      Street



                                                                                                                 P.O. Box


                       Hoffman Estates                    Illinois          60179
                       City                               State             ZIP Code                             City                        State           ZIP Code
                                                                                                                 Location of principal assets, if different from principal place
                                                                                                                 of business

                       Cook County
                       County
                                                                                                                 Number                      Street




                                                                                                                 City                        State           ZIP Code


    5.   Debtor’s website (URL)                           www.searsholdings.com

 
    6.   Type of debtor                                   ☒ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                                          ☐ Partnership (excluding LLP)
                                                          ☐ Other. Specify:




Official Form 201                                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             Page 1

WEIL:\96862962\4\73217.0004 
Debtor          19-22031-rdd       Doc 1
                 SRe Holding Corporation
                                                    Filed 01/07/19             Entered 01/07/19
                                                                                             Case23:42:08
                                                                                                  number (if known)Main Document
                 Name                                                         Pg 2 of 18
 
                                               A. Check one:
    7.   Describe debtor’s business
                                               ☐   Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                               ☐   Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                               ☐   Railroad (as defined in 11 U.S.C. § 101(44))
                                               ☐   Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                               ☐   Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                               ☐   Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                               ☒   None of the above Retail


                                               B. Check all that apply:
                                               ☐ Tax- entity (as described in 26 U.S.C. § 501)
                                               ☐ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. § 80a-3)
                                               ☐ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                               C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                                  http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                                   SIC Code 5311 (NAICS Code 4521)
                                            
                                               Check one:
    8.   Under which chapter of the
         Bankruptcy Code is the                ☐ Chapter 7
         debtor filing?                        ☐ Chapter 9
                                               ☒ Chapter 11. Check all that apply:
                                                                ☐ Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                                  insiders or affiliates) are less than $2,566,050 (amount subject to adjustment
                                                                  on 4/01/19 and every 3 years after that).
                                                                ☐ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                                  debtor is a small business debtor, attach the most recent balance sheet,
                                                                  statement of operations, cash-flow statement, and federal income tax return or
                                                                  if all of these documents do not exist, follow the procedure in 11 U.S.C. §
                                                                  1116(1)(B).
                                                                ☐ A plan is being filed with this petition.
                                                                ☐ Acceptances of the plan were solicited prepetition from one or more classes of
                                                                  creditors, in accordance with 11 U.S.C. § 1126(b).
                                                                ☐ The debtor is required to file periodic reports (for example, 10K and 10Q) with
                                                                  the Securities and Exchange Commission according to § 13 or 15(d) of the
                                                                  Securities Exchange Act of 1934. File the Attachment to Voluntary Petition for
                                                                  Non-Individuals Filing for Bankruptcy under Chapter 11 (Official Form 201A)
                                                                  with this form.
                                                                ☐ The debtor is a shell company as defined in the Securities Exchange Act of
                                                                  1934 Rule 12b-2.
                                               ☐ Chapter 12
 
    9.   Were prior bankruptcy cases           ☒ No
         filed by or against the debtor
                                               ☐ Yes        District                       When                          Case number
         within the last 8 years?
         If more than 2 cases, attach a                                                                  MM/ DD/ YYYY
         separate list.
                                                            District                       When                          Case number

                                                                                                         MM / DD/ YYYY
                                            
 
    10. Are any bankruptcy cases               ☐ No
        pending or being filed by a
        business partner or an                 ☒ Yes        Debtor         See Schedule 1                                Relationship   See Schedule 1
        affiliate of the debtor?                            District       Southern District of New York                 When           See Schedule 1
         List all cases. If more than 1,
                                                            Case number, if known                                                       MM / DD/ YYYY
         attach a separate list.


Official Form 201                                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                        Page 2

WEIL:\96862962\4\73217.0004 
Debtor          19-22031-rdd       Doc 1
                 SRe Holding Corporation
                                                      Filed 01/07/19                Entered 01/07/19
                                                                                                  Case23:42:08
                                                                                                       number (if known)Main Document
                 Name                                                              Pg 3 of 18
 
                                             
        11. Why is the case filed in this       Check all that apply:
            district?
                                                ☐      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                                       immediately preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                ☒      A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.
                                                 

    12. Does the debtor own or have
                                                ☒ No
        possession of any real
        property or personal property           ☐ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
        that needs immediate                                 Why does the property need immediate attention? (Check all that apply.)
        attention?                                          ☐     It poses or is alleged to pose a threat of imminent and identifiable hazard to public
                                                                  health or safety.
                                                                  What is the hazard?
                                                            ☐     It needs to be physically secured or protected from the weather.
                                                            ☐     It includes perishable goods or assets that could quickly deteriorate or lose value
                                                                  without attention (for example, livestock, seasonal goods, meat, dairy, produce, or
                                                                  securities-related assets or other options).


                                                             ☐ Other
 
                                                            Where is the property?
                                                                                               Number                 Street


                                                                                               City                              State               ZIP Code
                                                            Is the property insured?
                                                                                                ☐ No
                                                                                               ☐ Yes. Insurance agency
                                                                                                          Contact Name
                                                                                                          Phone




                  Statistical and administrative information 



        13. Debtor’s estimation of          Check one:
            available funds                 ☒       Funds will be available for distribution to unsecured creditors.
                                            ☐       After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

        14. Estimated number of             
                                            ☐       1-49                                      ☐       1,000-5,000                        ☐   25,001-50,000
            creditors                       ☐       50-99                                     ☐       5,001-10,000                       ☐   50,001-100,000
            (on a consolidated basis)       ☐       100-199                                   ☐       10,001-25,000                      ☒   More than 100,000
                                            ☐       200-999

        15. Estimated assets                ☐       $0-$50,000                                ☐       $1,000,001-$10 million             ☐   $500,000,001-$1 billion
            (on a consolidated basis)       ☐       $50,001-$100,000                          ☐       $10,000,001-$50 million            ☒   $1,000,000,001-$10 billion
                                            ☐       $100,001-$500,000                                                                    ☐   $10,000,000,001-$50 billion
                                                                                              ☐       $50,000,001-$100 million
                                            ☐       $500,001-$1 million                                                                  ☐   More than $50 billion
                                                                                              ☐       $100,000,001-$500 million

        16. Estimated liabilities           ☐       $0-$50,000                                ☐       $1,000,001-$10 million             ☐   $500,000,001-$1 billion
            (on a consolidated basis)       ☐       $50,001-$100,000                          ☐       $10,000,001-$50 million            ☐   $1,000,000,001-$10 billion
                                            ☐       $100,001-$500,000                                                                    ☒   $10,000,000,001-$50 billion
                                                                                              ☐       $50,000,001-$100 million
                                            ☐       $500,001-$1 million                                                                  ☐   More than $50 billion
                                                                                              ☐       $100,000,001-$500 million

Official Form 201                                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               Page 3

WEIL:\96862962\4\73217.0004 
Debtor          19-22031-rdd       Doc 1
                 SRe Holding Corporation
                                              Filed 01/07/19              Entered 01/07/19
                                                                                        Case23:42:08
                                                                                             number (if known)Main Document
                 Name                                                    Pg 4 of 18
 

                 Request for Relief, Declaration, and Signatures 


    WARNING   Bankruptcy fraud is a serious crime.  Making a false statement in connection with a bankruptcy case can result in fines up to 
               $500,000 or imprisonment for up to 20 years, or both.  18 U.S.C. §§ 152, 1341, 1519, and 3571. 

 
         17. Declaration and signature of        The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
             authorized representative of         petition.
             debtor
                                                 I have been authorized to file this petition on behalf of the debtor.

                                                 I have examined the information in this petition and have a reasonable belief that the information is true
                                                  and correct.
                                                  I declare under penalty of perjury that the foregoing is true and correct.

                                                      Executed on       January 7, 2019
                                                                           MM / DD / YYYY

                                                                                                                  

                                                       /s/ Luke Valentino                                             Luke Valentino
                                                       Signature of authorized representative of debtor               Printed name

                                                       Corporate Secretary                                             
                                                       Title                                                           



 

         18. Signature of attorney                 /s/ Jacqueline Marcus                                            Date    January 7, 2019
                                                  Signature of attorney for debtor                                         MM / DD / YYYY

                                                  Jacqueline Marcus
                                                    Printed Name
                                           
                                                  Weil, Gotshal & Manges LLP
                                                    Firm Name
                                           
                                                  767 Fifth Avenue
                                                    Number               Street
                                           
                                                  New York                                            New York                        10153
                                                    City                                                State                           ZIP Code
                                           

                                                  (212) 310-8000                                      jacqueline.marcus@weil.com
                                                    Contact phone                                       Email address
                                           

                                                  1867746                                             New York
                                                    Bar Number                                          State
                                           




Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            Page 4

WEIL:\96862962\4\73217.0004 
19-22031-rdd           Doc 1      Filed 01/07/19    Entered 01/07/19 23:42:08         Main Document
                                                   Pg 5 of 18



                                                   Schedule 1

           Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

               On the date hereof, the affiliated entity listed below filed a voluntary petition for
relief under chapter 11 of title 11 of the United States Code in the United States Bankruptcy
Court for the Southern District of New York (the “Court”). A motion will be filed with the
Court requesting that the chapter 11 case of this debtor identified below be consolidated for
procedural purposes only and jointly administered pursuant to Rule 1015(b) of the Federal Rules
of Bankruptcy Procedure with the Debtors Cases (as hereinafter defined).

                                                                CASE NUMBER       DATE FILED
           COMPANY
           SRe Holding Corporation                               19-     ( )     January 7, 2019

                The dates indicated below, each of the affiliated entities listed below, including
the lead debtor in this chapter 11 case, filed a voluntary petition for relief under chapter 11 of
title 11 of the United States Code in the Court (the “Debtors’ Cases”). The Debtors’ Cases have
been consolidated for procedural purposes only and are being jointly administered under Sears
Holdings Corporation case number 18-23538 (RDD).

           COMPANY                                              CASE NUMBER       DATE FILED

           Sears, Roebuck and Co.                               18-23537 (RDD)   October 15, 2018
           Sears Holdings Corporation                           18-23538 (RDD)   October 15, 2018
           Kmart Holding Corporation                            18-23539 (RDD)   October 15, 2018
           Kmart Operations LLC                                 18-23540 (RDD)   October 15, 2018
           Sears Operations LLC                                 18-23541 (RDD)   October 15, 2018
           ServiceLive, Inc.                                    18-23542 (RDD)   October 15, 2018
           A&E Factory Service, LLC                             18-23543 (RDD)   October 15, 2018
           A&E Home Delivery, LLC                               18-23544 (RDD)   October 15, 2018
           A&E Lawn & Garden, LLC                               18-23545 (RDD)   October 15, 2018
           A&E Signature Service, LLC                           18-23546 (RDD)   October 15, 2018
           FBA Holdings Inc.                                    18-23547 (RDD)   October 15, 2018
           Innovel Solutions, Inc.                              18-23548 (RDD)   October 15, 2018
           Kmart Corporation                                    18-23549 (RDD)   October 15, 2018
           MaxServ, Inc.                                        18-23550 (RDD)   October 15, 2018
           Private Brands, Ltd.                                 18-23551 (RDD)   October 15, 2018
           Sears Development Co.                                18-23552 (RDD)   October 15, 2018
           Sears Holdings Management Corporation                18-23553 (RDD)   October 15, 2018



                                                   Schedule 1                                         Page 1


WEIL:\96862962\4\73217.0004 
19-22031-rdd           Doc 1    Filed 01/07/19    Entered 01/07/19 23:42:08         Main Document
                                                 Pg 6 of 18
 


          COMPANY                                             CASE NUMBER       DATE FILED

          Sears Home & Business Franchises, Inc.              18-23554 (RDD)   October 15, 2018
          Sears Home Improvement Products, Inc.               18-23555 (RDD)   October 15, 2018
          Sears Insurance Services, L.L.C.                    18-23556 (RDD)   October 15, 2018
          Sears Procurement Services, Inc.                    18-23557 (RDD)   October 15, 2018
          Sears Protection Company                            18-23558 (RDD)   October 15, 2018
          Sears Protection Company (PR) Inc.                  18-23559 (RDD)   October 15, 2018
          Sears Roebuck Acceptance Corp.                      18-23560 (RDD)   October 15, 2018
          Sears, Roebuck de Puerto Rico, Inc.                 18-23561 (RDD)   October 15, 2018
          SYW Relay LLC                                       18-23562 (RDD)   October 15, 2018
          Wally Labs LLC                                      18-23563 (RDD)   October 15, 2018
          Big Beaver of Florida Development, LLC              18-23564 (RDD)   October 15, 2018
          California Builder Appliances, Inc.                 18-23565 (RDD)   October 15, 2018
          Florida Builder Appliances, Inc.                    18-23566 (RDD)   October 15, 2018
          KBL Holding Inc.                                    18-23567 (RDD)   October 15, 2018
          KLC, Inc.                                           18-23568 (RDD)   October 15, 2018
          Kmart of Michigan, Inc.                             18-23576 (RDD)   October 15, 2018
          Kmart of Washington LLC                             18-23570 (RDD)   October 15, 2018
          Kmart Stores of Illinois LLC                        18-23571 (RDD)   October 15, 2018
          Kmart Stores of Texas LLC                           18-23572 (RDD)   October 15, 2018
          MyGofer LLC                                         18-23573 (RDD)   October 15, 2018
          Sears Brands Business Unit Corporation              18-23574 (RDD)   October 15, 2018
          Sears Holdings Publishing Company, LLC              18-23575 (RDD)   October 15, 2018
          Sears Protection Company (Florida), L.L.C.          18-23569 (RDD)   October 15, 2018
          SHC Desert Springs, LLC                             18-23577 (RDD)   October 15, 2018
          SOE, Inc.                                           18-23578 (RDD)   October 15, 2018
          StarWest, LLC                                       18-23579 (RDD)   October 15, 2018
          STI Merchandising, Inc.                             18-23580 (RDD)   October 15, 2018
          Troy Coolidge No. 13, LLC                           18-23581 (RDD)   October 15, 2018
          BlueLight.com, Inc.                                 18-23582 (RDD)   October 15, 2018
          Sears Brands, L.L.C.                                18-23583 (RDD)   October 15, 2018
          Sears Buying Services, Inc.                         18-23584 (RDD)   October 15, 2018
          Kmart.com LLC                                       18-23585 (RDD)   October 15, 2018
          Sears Brands Management Corporation                 18-23586 (RDD)   October 15, 2018
          SHC Licensed Business LLC                           18-23616 (RDD)   October 18, 2018
          SHC Promotions LLC                                  18-23630 (RDD)   October 22, 2018



                                                 Schedule 1                                         Page 2

WEIL:\96862962\4\73217.0004
19-22031-rdd           Doc 1   Filed 01/07/19    Entered 01/07/19 23:42:08       Main Document
                                                Pg 7 of 18


                               UNANIMOUS WRITTEN CONSENT OF
                                 THE BOARD OF DIRECTORS OF
                                 SRE HOLDING CORPORATION

                                           January 7, 2019

                The undersigned, being all of the members of the Board of Directors (the
“Board”) of SRe Holding Corporation (the “Company”), a Delaware corporation and wholly
owned subsidiary of Sears Holdings Corporation (“Holdings”), pursuant to Section 141(f) of the
General Corporation Law of the State of Delaware and Article III Section 10 of the
Corporation’s Amended and Restated By-Laws (the “By-Laws”), do hereby consent to, adopt
and approve the following recitals and resolutions and each and every action effected thereby.
This consent may be executed in two or more counterparts each of which shall constitute an
original and all of which shall constitute one and the same.

                 WHEREAS, the Board has reviewed and had the opportunity to ask questions
about the materials presented by the management and the legal and financial advisors of the
Company regarding the liabilities and liquidity of the Company, the strategic alternatives
available to it and the impact of the foregoing on the Company’s businesses; and

               WHEREAS, Holdings and certain of its subsidiaries (collectively, the “Debtors”)
filed voluntary petitions (the “Chapter 11 Cases”) in the United States Bankruptcy Court for the
Southern District of New York (the “Bankruptcy Court”) seeking relief under Chapter 11 of Title
11 of the United States Code (the “Bankruptcy Code”) and have entered into, obtained loans and
consummated transactions under the DIP ABL Financing Documents;

             WHEREAS, the Bankruptcy Court approved each of the DIP ABL Credit
Agreement and the Junior DIP Credit Agreement and orders were entered into the record on
November 30, 2018 and December 28, 2018, respectively; and

          WHEREAS, the Board desires to approve the following resolutions.

Commencement of Chapter 11 Case

                NOW, THEREFORE, BE IT RESOLVED, that the Board has determined, after
consultation with the management and the legal and financial advisors of the Company, that it is
desirable and in the best interests of the Company, its creditors, and other parties in interest that a
petition be filed by the Company seeking relief under the Bankruptcy Code; and be it further

                RESOLVED, that any officer of any of the Company (each, an “Authorized
Person”), in each case, acting singly or jointly, be, and each hereby is, authorized, empowered,
and directed, with full power of delegation, to negotiate, execute, deliver, file and perform, in the
name and on behalf of the Company, and under its corporate seal or otherwise, all petitions,
schedules, motions, lists, applications, pleadings, orders and other documents (the “Chapter 11
Filings”) in the Bankruptcy Court (with such changes therein and additions thereto as any such
Authorized Person may deem necessary, appropriate or advisable, the execution and delivery of
any of the Chapter 11 Filings by any such Authorized Person with any changes thereto to be



 
WEIL:\96862962\4\73217.0004 
19-22031-rdd           Doc 1   Filed 01/07/19    Entered 01/07/19 23:42:08        Main Document
                                                Pg 8 of 18


conclusive evidence that any such Authorized Person deemed such changes to meet such
standard); and be it further

                 RESOLVED, that each Authorized Person, in each case, acting singly or jointly,
be, and each hereby is, authorized, empowered, and directed, with full power of delegation, in
the name and on behalf of the Company, to take and perform any and all further acts and deeds
that such Authorized Person deems necessary, appropriate, or desirable in connection with the
Company’s chapter 11 case (the “Chapter 11 Case”) or the Chapter 11 Filings, including, without
limitation, (i) the payment of fees, expenses and taxes such Authorized Person deems necessary,
appropriate, or desirable, and (ii) negotiating, executing, delivering, performing and filing any
and all additional documents, schedules, statements, lists, papers, agreements, certificates and/or
instruments (or any amendments or modifications thereto) in connection with, or in furtherance
of, the Company’s Chapter 11 Case with a view to the successful prosecution of such Chapter 11
Case (such acts to be conclusive evidence that such Authorized Person deemed the same to meet
such standard); and be it further

Debtor-in-Possession Financing

               RESOLVED, that in connection with the Chapter 11 Case, it is desirable and in
the best interest of the Company, its creditors and other parties in interest to guarantee loans
made pursuant to:

          (i) that certain senior secured superpriority priming debtor-in-possession asset-based
          credit facility in an aggregate principal amount of $1.875 billion (the “DIP ABL Loan”),
          representing an increase of $300 million from the existing facility, pursuant to that certain
          senior secured superpriority priming debtor-in-possession asset-based credit agreement,
          entered into by and among, Sears Roebuck Acceptance Corp. (“SRAC”) and Kmart
          Corporation (“Kmart”, together with SRAC, the “Borrowers”), and Holdings and the
          other Loan Parties (as defined therein) (other than the Borrowers) as guarantors (the
          “Guarantors”), the lenders from time to time party thereto (the “DIP ABL Lenders”), and
          Bank of America, N.A., as administrative agent for the DIP ABL Lenders (in such
          capacity and together with its successors, the “DIP ABL Agent”) (together with the
          Exhibits and Schedules annexed thereto, the “DIP ABL Credit Agreement” and together
          with the Loan Documents (as defined in the DIP ABL Credit Agreement), the “DIP ABL
          Financing Documents”), previously approved by the Bankruptcy Court, and necessary
          and appropriate to the conduct of the business of the Company; and

          (ii) that certain secured debtor-in-possession multiple draw term loan facility (the “Junior
          DIP Financing”) in an aggregate principal amount of $350 million (the “Junior DIP
          Loan” and together with the DIP ABL Loan, the “DIP Loans”), pursuant to that certain
          superpriority junior lien secured debtor-in-possession term loan credit agreement, entered
          into by and among, the Borrowers, the Guarantors (as defined in the Junior DIP Credit
          Agreement and together with the DIP ABL Credit Agreement, the DIP Credit
          Agreements), the lenders from time to time party thereto, including certain affiliates of
          Cyrus Capital Partners, and Cantor Fitzgerald Securities, as administrative agent for the
          lenders (in such capacity and together with its successors, the “Junior DIP Agent” and
          together with the DIP ABL Agent, the “DIP Agents”) (together with the Exhibits and



                                                   2
WEIL:\96862962\4\73217.0004
19-22031-rdd           Doc 1   Filed 01/07/19    Entered 01/07/19 23:42:08   Main Document
                                                Pg 9 of 18


          Schedules annexed thereto, the “Junior DIP Credit Agreement” and together with the DIP
          ABL Credit Agreement, the “DIP Credit Agreements”) and together with the Loan
          Documents (as defined in the Junior DIP Credit Agreement), the “Junior DIP Financing
          Documents” and together with the DIP ABL Financing Documents, the “DIP Financing
          Documents”), previously approved by the Bankruptcy Court, and necessary and
          appropriate to the conduct of the business of the Company; and be it further

               RESOLVED, that the form, terms and provisions of (i) the DIP Credit
Agreements, including the use of proceeds to provide liquidity for the Company throughout the
Chapter 11 Cases, substantially consistent with the DIP Credit Agreements, which have been
presented to the Board and (ii) any and all of the other documents, agreements (including the
other DIP Financing Documents), including, without limitation, any guarantee and security
agreement, letters, notices, certificates, documents, or instruments authorized, executed,
delivered, reaffirmed, verified and/or filed in connection with the DIP Loans and the
performance of obligations thereunder, including the borrowings, guarantees, granting of
security and pledging of collateral contemplated thereunder, are hereby, in all respects
confirmed, ratified and approved; and be it further

                RESOLVED, that any Authorized Person is hereby authorized, empowered, and
directed, in the name and on behalf of the Company, to cause the Company to be joined as a
party to the DIP Credit Agreements, in the name and on behalf of the Company under its
corporate seal or otherwise, and such other documents, agreements, instruments and certificates
as may be required by the DIP Agents or required by the DIP Credit Agreements; and be it
further

               RESOLVED, that the Company be, and hereby is, authorized to incur the
obligations and to undertake any and all related transactions contemplated under the DIP
Financing Documents including the borrowing and reborrowing of loan, the guaranteeing of
obligations of the Borrowers and granting of security thereunder and pledging of collateral; and
be it further

                RESOLVED, that any Authorized Person is hereby authorized to grant security
interests in, and liens on, any and all property of the Company as collateral pursuant to the DIP
Financing Documents to secure all of the obligations and liabilities of the Company thereunder
to the respective lenders and agents under the DIP Financing Documents, and to authorize,
execute, verify, file and/or deliver to the DIP Agents, on behalf of the Company, all agreements,
documents and instruments required by the respective lenders and agents under the DIP
Financing Documents in connection with the foregoing; and be it further

               RESOLVED, that any Authorized Person, in connection with the DIP Financing,
is hereby authorized, empowered, and directed to negotiate and obtain the use of cash collateral
or other similar arrangements, including, without limitation, to enter into any guarantees and to
pledge and grant liens on and security interests in any and all property of the Company as may be
contemplated by or required under the terms of any cash collateral agreements or other similar
arrangements entered into in connection with the DIP Financing, in such amounts as is
reasonably necessary for the continuing conduct of the affairs of the Company in the Chapter 11
Cases and any of the Company’s affiliates who already have or may also, concurrently with the



                                                   3
WEIL:\96862962\4\73217.0004
19-22031-rdd           Doc 1   Filed 01/07/19    Entered 01/07/19 23:42:08    Main Document
                                                Pg 10 of 18


Company’s petition, file for relief under the Bankruptcy Code; and be it further

                RESOLVED, that any Authorized Person is hereby authorized, empowered, and
directed, in the name and on behalf of the Company, to take all such further actions including,
without limitation, to pay all fees and expenses, in accordance with the terms of the DIP
Financing Documents, which shall, in such Authorized Person’s sole judgment, be necessary,
proper or advisable to perform the Company’s obligations under or in connection with the DIP
Credit Agreements or any of the other DIP Financing Documents and the transactions
contemplated therein and to carry out fully the intent of the foregoing resolutions; and be it
further

                RESOLVED, that any Authorized Person is hereby authorized, empowered, and
directed, in the name and on behalf of the Company, to execute and deliver any amendments,
supplements, modifications, renewals, replacements, consolidations, substitutions and extensions
of the DIP Credit Agreements and/or any of the DIP Financing Documents, in each case
consistent with the DIP Financing Documents, which shall, in such Authorized Person’s sole
judgment, be necessary, proper or advisable; and be it further

Retention of Advisors

              RESOLVED, that the law firm of Weil, Gotshal & Manges LLP, located at 767
Fifth Avenue, New York, New York 10153, is hereby retained as attorneys for the Company in
the Chapter 11 Case; and be it further

              RESOLVED, that the firm of M-III Advisory Partners, LP, located at 30
Rockefeller Plaza, New York, NY 10112, is hereby retained as financial advisor for the
Company in the Chapter 11 Case; and be it further

              RESOLVED, that the firm of Lazard Freres & Company, located at 30
Rockefeller Plaza, New York, NY 10112, is hereby retained as investment banker for the
Company in the Chapter 11 Case; and be it further

             RESOLVED, that the firm of Prime Clerk, located at 830 Third Avenue, 9th
Floor, New York, NY 10022, is hereby retained as claims, noticing and solicitation agent for the
Company in the Chapter 11 Case; and be it further

                 RESOLVED, that, with respect to the Company, each Authorized Person, in each
case, acting singly or jointly, be, and each hereby is, authorized, empowered, and directed, with
full power of delegation, in the name and on behalf of the Company, to negotiate, execute,
deliver, file and perform any agreement, document or certificate and to take and perform any and
all further acts and deeds (including, without limitation, (i) the payment of any consideration and
(ii) the payment of fees, expenses and taxes) that such Authorized Person deems necessary,
proper, or desirable in connection with the Company’s Chapter 11 Case, including, without
limitation, negotiating, executing, delivering and performing any and all documents, agreements,
certificates and/or instruments (or any amendments or modifications thereto) in connection with
the engagement of professionals contemplated by these resolutions, with a view to the successful
prosecution of the Chapter 11 Case; and be it further



                                                    4
WEIL:\96862962\4\73217.0004
19-22031-rdd           Doc 1   Filed 01/07/19    Entered 01/07/19 23:42:08       Main Document
                                                Pg 11 of 18


Ratification

               RESOLVED, that any and all past actions heretofore taken by any Authorized
Officer, any director, or any member of the Company in the name and on behalf of the Company
in furtherance of any or all of the preceding resolutions be, and the same hereby are, ratified,
confirmed, and approved in all respects.

                 RESOLVED, that, with respect to the Company, each Authorized Person, any one
of whom may act without the joinder of any of the others, hereby is authorized in the name and
on behalf of the Company, to take all such further actions, including, but not limited to, (i) the
negotiation of such additional agreements, amendments, modifications, supplements, reports,
documents, instruments, applications, notes or certificates not now known but which may be
required, (ii) the execution, delivery and filing (if applicable) of any of the foregoing and (iii) the
payment of all fees, consent payments, taxes and other expenses as any such Authorized Person,
in his or her sole discretion, may approve or deem necessary, appropriate or desirable in order to
carry out the intent and accomplish the purposes of the foregoing resolutions and the transactions
contemplated thereby, all of such actions, executions, deliveries, filings and payments to be
conclusive evidence of such approval or that such Authorized Person deemed the same to be so
necessary, appropriate or desirable; and be it further

               RESOLVED, that any and all past actions heretofore taken by any Authorized
Person, any director, or any member of any Company in the name and on behalf of the Company
in furtherance of any or all of the preceding resolutions be, and the same hereby are, ratified,
confirmed, and approved in all respects.



                                       [Signature Page Follows]




                                                    5
WEIL:\96862962\4\73217.0004
19-22031-rdd   Doc 1   Filed 01/07/19    Entered 01/07/19 23:42:08   Main Document
                                        Pg 12 of 18
                  19-22031-rdd                       Doc 1               Filed 01/07/19                Entered 01/07/19 23:42:08                              Main Document
                                                                                                      Pg 13 of 18


     Fill in this information to identify the case:

     Debtor name: SRe Holding Corporation
     United States Bankruptcy Court for the: Southern District of New York
                                                                                                 (State)
     Case number (If known):

                                                                                                                                                                                  ☐ Check if this is an
                                                                                                                                                                                       amended filing


     Official Form 204
     Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors
     Who Have the 40 Largest Unsecured Claims and Are Not Insiders1
                                                                                                                                                                                                    12/15

     A list of creditors holding the 40 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
     disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
     secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 40
     largest unsecured claims.
Name of creditor and complete mailing                               Name, telephone number, and email             Nature of the        Indicate if    Amount of unsecured claim 
address, including zip code                                         address of creditor contact                     claim (for          claim is      If the claim is fully unsecured, fill in only unsecured 
                                                                                                                 example, trade       contingent,     claim amount. If claim is partially secured, fill in total 
                                                                                                                   debts, bank       unliquidated,    claim amount and deduction for value of collateral 
                                                                                                                      loans,          or disputed     or setoff to calculate unsecured claim. 
                                                                                                                  professional 
                                                                                                                  services, and 
                                                                                                                  government 
                                                                                                                    contracts) 
                                                                                                                                                      Total claim, if    Deduction for      Unsecured  claim 
                                                                                                                                                      partially          value of 
                                                                                                                                                      secured            collateral or 
                                                                                                                                                                         setoff 
1        The Pension Benefit Guaranty Corporation                   Attn.: Judith Starr, General Counsel         Pension Benefits                                                                  Unliquidated 
         Attn.:  Judith Starr, General Counsel                      Office of the Chief Counsel  
         Office of the Chief Counsel                                Phone: 202‐326‐4400 x3083 
         1200 K Street, N.W., Suite 300                             Email: Starr.Judith@pbgc.gov 
         Washington District of Columbia 20005‐4026 
2        SRAC Medium Term Notes                                     Attn.: Mary A. Callahan, Vice President        Unsecured                                                                 $2,311,796,000.00 
         c/o The Bank of New York Mellon Trust Co.                  Phone: 312‐827‐8546                              Notes 
         Attn.: Mary A. Callahan, Vice President                    Email: mary.callahan@bnymellon.com 
         2 N. LaSalle Street, Suite 700 
         Chicago, Illinois 60602 
3        Holdings Unsecured Notes (8.00%)                           Attn.: Michael A. Smith, Vice President ‐      Unsecured                                                                   $410,956,500.00 
         c/o Computershare Trust Company, N.A.                      Corporate Trust                                  Notes 
         Attn.: Michael A. Smith, Vice President                    Phone: 303‐262‐0707 
         2950 Express Drive South, Suite 210                        Email: 
         Islandia, New York 11749                                   michael.smith2@computershare.com 
4        Holdings Unsecured PIK Notes (8.00%)                       Attn.: Michael A. Smith, Vice President ‐      Unsecured                                                                   $222,580,652.00 
         c/o Computershare Trust Company, N.A.                      Corporate Trust                                  Notes 
         Attn.: Michael A. Smith, Vice President                    Phone: 303‐262‐0707 
         2950 Express Drive South, Suite 210                        Email: 
         Islandia, New York 11749                                   michael.smith2@computershare.com 
5        SRAC Unsecured Notes                                       Attn.: Mary A. Callahan, Vice President        Unsecured                                                                   $185,564,300.00 
         c/o The Bank of New York Mellon Trust Co.                  Phone:  312‐827‐8546                             Notes 
         Attn.: Mary A. Callahan, Vice President                    Email: mary.callahan@bnymellon.com 
         2 N. LaSalle Street, Suite 700 
         Chicago, Illinois 60602 




                                                                 
     1
      Pursuant to Local Rule 1007-2(a)(4), the following is a list of creditors holding, as of October 15, 2018, the forty (40) largest,
     unsecured claims against the Debtors, on a consolidated basis, excluding claims of “insiders” as defined in 11 U.S.C. § 101(31).

     Official Form 204                                              List of Creditors Who Have the 40 Largest Unsecured Claims and Are Not Insiders                                                 Page 1

      
     WEIL:\96862962\4\73217.0004 
                 19-22031-rdd                   Doc 1        Filed 01/07/19               Entered 01/07/19 23:42:08                            Main Document
                                                                                         Pg 14 of 18 Case number (if known)
             Debtor                      SRe Holding Corporation
                                         Name
      
Name of creditor and complete mailing                   Name, telephone number, and email            Nature of the      Indicate if    Amount of unsecured claim 
address, including zip code                             address of creditor contact                    claim (for        claim is      If the claim is fully unsecured, fill in only unsecured 
                                                                                                    example, trade     contingent,     claim amount. If claim is partially secured, fill in total 
                                                                                                      debts, bank     unliquidated,    claim amount and deduction for value of collateral 
                                                                                                         loans,        or disputed     or setoff to calculate unsecured claim. 
                                                                                                     professional 
                                                                                                     services, and 
                                                                                                     government 
                                                                                                       contracts) 
                                                                                                                                       Total claim, if    Deduction for      Unsecured  claim 
                                                                                                                                       partially          value of 
                                                                                                                                       secured            collateral or 
                                                                                                                                                          setoff 
6        SRAC Unsecured PIK Notes                       Attn.: Mary A. Callahan, Vice President       Unsecured                                                                 $107,872,763.00 
         c/o The Bank of New York Mellon Trust Co.      Phone:  312‐827‐8546                            Notes 
         Attn.: Mary A. Callahan, Vice President        Email: mary.callahan@bnymellon.com 
         2 N. LaSalle Street, Suite 700 
         Chicago, Illinois 60602 
7        Whirlpool Corporation                          Attn.: Aaron Spira                          Trade Payable                                                                $22,250,103.00 
         Attn.: Aaron Spira                             Phone: 269‐923‐5000 
         600 West Main Street                           Email: aaron_d_spira@whirlpool.com 
         Benton Harbor, Michigan 49022‐2692 

8        WiniaDaewoo Electronics America                Attn.: Hyun Suk Choi, Esq.                  Trade Payable                                                                $15,535,537.00 
         Attn.: Hyun Suk Choi, Esq.                     Phone:  212‐695‐0010 
         c/o Choi & Park, LLC                           Email: hchoi@choiandpark.com 
         11 Broadway, Suite 615 
         New York, New York 10004 
9        Cardinal Health                                Attn: Beth J. Rotenberg, Esq.               Trade Payable                                                                $15,348,095.00 
         Attn: Beth J. Rotenberg, Esq.                            Scott A. Zuber, Esq. 
                   Scott A. Zuber, Esq.                 Phone:  973‐325‐1500 
         c/o Chiesa Shahinian & Giantomasi PC           Email: brotenberg@csglaw.com  
         One Boland Drive                                           szuber@csglaw.com 
         West Orange, New Jersey 07052 
10       Electrolux (Frigidaire Company)                Attn.: Alan Shaw                            Trade Payable                                                                $13,744,679.00 
         Attn: Alan Shaw                                Phone:  786‐388‐6400 
         703 Waterford Way, Suite 300                   Email: alan.shaw@electrolux.com 
         Miami, Florida 33126 

11       Icon Health and Fitness Inc.                   Attn.: Everett Smith                        Trade Payable                                                                $12,102,200.00 
         Attn.:  Everett Smith                          Phone:  877‐993‐7999 
         1500 South 1000 West                           Email: esmith@iconfitness.com 
         Logan, Utah 84321 

12       Hangzhou Greatstar Industrial Co., Ltd.        Attn.: Kiah T. Ford IV, Esq.                Trade Payable                                                                $10,354,683.00 
         (“Greatstar”)                                  Phone:  704‐372‐9000 
         Attn.: Kiah T. Ford IV, Esq.                   Email: chipford@parkerpoe.com 
         c/o Parker Poe Adams & Bernstein LLP 
         401 South Tryon Street, Suite 3000 
         Charlotte, North Carolina 28202 
13       Hanesbrands Inc.                               Attn: Joia Johnson, Chief Administrative    Trade Payable                                                                 $8,380,097.00 
         Attn: Joia Johnson, Chief Administrative       Officer and General Counsel 
         Officer and General Counsel                    Phone: 336‐519‐5360 
         1000 East Hanes Mill Road                      Email: Joia.Johnson@hanes.com 
         Winston Salem, North Carolina 27105 
14       Paco (China) Garment Ltd.                      Attn.: Lily Wang                            Trade Payable                                                                 $7,220,123.00 
         Attn: Lily Wang                                Phone: 86‐532‐81978137 
         No 9 Yueyang Road                              Email: lily@pacogarment.com 
         Building B 
         Qingdao, Shandong 266000 
         China 
15       Apex Tool International LLC                    Attn.: Jessica Chang                        Trade Payable                                                                 $6,585,482.00 
         Attn.: Jessica Chang                           Phone: 410‐773‐7800 
         14600 York Road, Suite A                       Email: 
         Sparks, Maryland 21152                         jessica.chang@apextoolgroup.com 

16       Black & Decker US Inc.                         Attn.: Robin Z. Weyand, Assistant           Trade Payable                                                                 $5,925,878.00 
         Attn.: Robin Z. Weyand, Assistant General      General Counsel 
         Counsel                                        Phone: 410‐716‐3625 
         701 E. Joppa Road                              Email: robin.weyand@sbdinc.com 
         Towson, Maryland 21286 




     Official Form 204                                  List of Creditors Who Have the 40 Largest Unsecured Claims and Are Not Insiders                                              Page 2

     WEIL:\96862962\4\73217.0004 
                19-22031-rdd                    Doc 1         Filed 01/07/19                Entered 01/07/19 23:42:08                        Main Document
                                                                                           Pg 15 of 18 Case number (if known)
            Debtor                        SRe Holding Corporation
                                          Name
     
Name of creditor and complete mailing                    Name, telephone number, and email         Nature of the      Indicate if    Amount of unsecured claim 
address, including zip code                              address of creditor contact                 claim (for        claim is      If the claim is fully unsecured, fill in only unsecured 
                                                                                                  example, trade     contingent,     claim amount. If claim is partially secured, fill in total 
                                                                                                    debts, bank     unliquidated,    claim amount and deduction for value of collateral 
                                                                                                       loans,        or disputed     or setoff to calculate unsecured claim. 
                                                                                                   professional 
                                                                                                   services, and 
                                                                                                   government 
                                                                                                     contracts) 
                                                                                                                                     Total claim, if    Deduction for      Unsecured  claim 
                                                                                                                                     partially          value of 
                                                                                                                                     secured            collateral or 
                                                                                                                                                        setoff 
17      Tata Consultancy Services Ltd.                   Attn.: Ashish Gupta                       Trade Payable                                                                $5,761,976.00 
        Attn.:  Ashish Gupta                             Phone: 847‐286‐6667 
        379 Thornal Street, 4th Floor                    Email: ashish.gupta@searshc.com 
        Edison, New Jersey 08837 

18      Active Media Services Inc.                       Attn.: Lisa Brown                         Trade Payable                                                                $5,424,732.00 
        Attn.:  Lisa Brown                               Phone: 845‐735‐1700 
        1 Blue Hill Plaza                                Email: 
        Pearl River, New York 10965                      Lisa.Brown@activeinternational.com 


19      Automotive Rentals Inc.                          Attn: Brian S. McGrath, Esq.              Trade Payable                                                                $5,359,201.00 
        Attn: Brian S. McGrath, Esq.                               Kristen D. Romano, Esq. 
                  Kristen D. Romano, Esq.                Phone:  646‐362‐4000 
        c/o McGlinchey Stafford                          Email: bmcgrath@mcglinchey.com 
        112 West 34th Street, Suite 1515                             kromano@mcglinchey.com 
        New York, New York 10120 
20      TJ Tianxing Kesheng Leather Products Co Ltd.     Attn: Power Wang                          Trade Payable                                                                $4,857,704.00 
        Attn: Power Wang                                 Phone: 86‐22‐29243522 
        No. 2 Jianshe Road Baodi District                Email: powerwangtxks@vip.126.com 
        Tianjin, Tianjin 301200 
        China 
21      MKK Enterprises Corp.                            Attn: President or General Counsel        Trade Payable                                                                $4,799,163.00 
        Attn: President or General Counsel               Phone: 626‐217‐8245 
        140 N Orange Avenue                              Email: rose@baldwinsun.com 
        City of Industry, California 91744 


22      LG Electronics USA Inc.                          Attn: Thomas Yoon                         Trade Payable                                                                $4,746,197.00 
        Attn: Thomas Yoon                                Phone: 888‐865‐3026 
        1000 Sylvan Avenue                               Email: thomas.yoon@lge.com 
        Englewood Cliffs, New Jersey 07632 


23      Feroza Garments Ltd.                             Attn: Nazrul Islam Mazumder               Trade Payable                                                                $4,614,975.00 
        Attn: Nazrul Islam Mazumder                      Phone: 88‐02‐9830348 
        3 Sujat NagarSultan Mansion, 2nd Floor           Email: nassa@nassagroup.org 
        Mirpur, Dhaka  
        Bangladesh 
24      MTD Products Inc.                                Attn: Derek Kaesgen, Deputy General       Trade Payable                                                                $4,493,593.00 
        Attn: Derek Kaesgen, Deputy General              Counsel 
        Counsel                                          Phone: 330‐558‐7550 
        5903 Grafton Road                                Email: 
        Valley City, Ohio 44280‐9329                     derek.kaesgen@mtdproducts.com 
25      Jordache Limited                                 Attn: Cliff Lelonek, President            Trade Payable                                                                $4,381,183.00 
        Attn: Cliff Lelonek, President                   Phone: 212‐944‐1330 
        1400 Broadway, 14th and 15th Floor               Email: clelonek@jordache.com 
        New York, New York 10018‐5336 


26      City Choice Limited                              Attn: General Counsel                     Trade Payable                                                                $4,337,049.00 
        Attn: Steve Meyers                               Phone: 852‐27576068 
        Unit 5 6/F Hong Leong Ind. Complex               Email: sukichan@solarxhk.com 
        No 4 Wang Kwong Road                                         terry@solarxhk.com 
        Kowloon  
        Hong Kong 
27      Deloitte & Touche LLP                            Attn: Jim Berry, Partner                  Trade Payable                                                                $4,177,800.00 
        Attn: Jim Berry, Partner                         Phone: 214‐840‐7360 
        2200 Ross Avenue, Suite 1600                     Email: jiberry@deloitte.com 
        Dallas, Texas 75201 




    Official Form 204                                    List of Creditors Who Have the 40 Largest Unsecured Claims and Are Not Insiders                                           Page 3

    WEIL:\96862962\4\73217.0004 
                19-22031-rdd                   Doc 1          Filed 01/07/19                  Entered 01/07/19 23:42:08                        Main Document
                                                                                             Pg 16 of 18 Case number (if known)
            Debtor                     SRe Holding Corporation
                                       Name
     
Name of creditor and complete mailing                    Name, telephone number, and email           Nature of the      Indicate if    Amount of unsecured claim 
address, including zip code                              address of creditor contact                   claim (for        claim is      If the claim is fully unsecured, fill in only unsecured 
                                                                                                    example, trade     contingent,     claim amount. If claim is partially secured, fill in total 
                                                                                                      debts, bank     unliquidated,    claim amount and deduction for value of collateral 
                                                                                                         loans,        or disputed     or setoff to calculate unsecured claim. 
                                                                                                     professional 
                                                                                                     services, and 
                                                                                                     government 
                                                                                                       contracts) 
                                                                                                                                       Total claim, if    Deduction for      Unsecured  claim 
                                                                                                                                       partially          value of 
                                                                                                                                       secured            collateral or 
                                                                                                                                                          setoff 
28      Thanh Cong Textile Garment Investment            Attn: Lee Jong                              Trade Payable                                                                $4,177,341.00 
        Trading Joint Stock Company                      Phone: 84 8 381 53962 
        Attn: Lee Jong                                   Email: leejm@thanhcong.com.vn 
        36 Tay Thanh Street 
        Tay Thanh Ward 
        Tan Phu Dist 
        Ho Chi Minh City 708500 
        Vietnam 
29      Cleva Hong Kong Ltd.                             Attn: Tammy Harvey                          Trade Payable                                                                $4,151,063.00 
        Attn: Tammy Harvey                               Phone: 0086(0)512 8227 5805 
        303 Des Voeux Road                               Email: tammy.harvey@cleva‐na.com 
        Central  
        Hong Kong 
30      International Business Machine                   Attn: Bruce E. Frierdich Counsel            Trade Payable                                                                $4,067,093.00 
        Attn: Bruce E. Frierdich, Counsel                Phone: 
        Legal Department ‐ Chicago Office                Email: bfrierd@us.ibm.com 
        Global Markets 
        71 South Wacker Drive, Seventh Floor 
        Chicago, Illinois 60606 
31      Procter & Gamble Distributing                    Attn: Deborah P. Majoras Chief Legal        Trade Payable                                                                $4,065,580.00 
        Attn: Deborah P. Majoras, Chief Legal Officer    Officer & Secretary 
        & Secretary                                      Phone: 
        One Procter & Gamble Plaza                       Email: Majoras.DP@pg.com 
        Cincinnati, Ohio 45202 
32      Mien Co, Ltd.                                    Attn: President or General Counsel          Trade Payable                                                                $4,057,082.00 
        Attn: Michelle Chan                              Phone: 00 852 93014248 
        A5‐B, Blk A,12/F, Hongkong Ind Centre            Email: michelle@mien‐co.com 
        489‐491 Castle Peak Rd 
        Lai Chi Kok, Kowloon  
        Hong Kong 
33      Eastern Prime Textile Limited                    Attn: Carol Yim                             Trade Payable                                                                $3,413,816.00 
        Attn: Carol Yim                                  Phone: 86‐769‐83626002 
        Unit F 10/F, King Win Fty Bldg                   Email: carol@eastern‐prime.com 
        No. 65‐67 King Yip St 
        Kwun Tong, Kowloon  
        Hong Kong 
34      Weihai Lianqiao International Cooperation        Attn: Sarah Wong                            Trade Payable                                                                $3,044,370.00 
        Group                                            Phone:  86 631 5678612 
        Attn: Sarah Wong                                 Email: sarah_wong@southocean.com 
        No. 269, West Wenhua Road 
        Hi‐Tech Deve Zone 
        Weihai  
        China 
35      BST International Fashion Limited                Attn: Emily Nip                             Trade Payable                                                                $2,966,541.00 
        Attn: Emily Nip                                  Phone: 852‐3471 0600 
        Suite 2301B                                      Email: enip@frontline‐hk.com 
        23/F Skyline Tower 
        No.39 Wang Kwong Road 
        Kowloon Bay  
        Hong Kong 
36      Winners Industry Company Limited                 Attn.:  Kitty Chow                          Trade Payable                                                                $2,964,394.00 
        Attn.:  Kitty Chow                               Phone:  0769‐39016338 
        Unit A, Wah Lung Building                        Email: kitty@winnersarts.com 
        49‐53 Wang Lung Street, 
        Tsuen wan, New Territories 
         Hong Kong 




    Official Form 204                                    List of Creditors Who Have the 40 Largest Unsecured Claims and Are Not Insiders                                             Page 4

    WEIL:\96862962\4\73217.0004 
                19-22031-rdd                  Doc 1       Filed 01/07/19               Entered 01/07/19 23:42:08                            Main Document
                                                                                      Pg 17 of 18 Case number (if known)
            Debtor                    SRe Holding Corporation
                                      Name
     
Name of creditor and complete mailing                Name, telephone number, and email            Nature of the      Indicate if    Amount of unsecured claim 
address, including zip code                          address of creditor contact                    claim (for        claim is      If the claim is fully unsecured, fill in only unsecured 
                                                                                                 example, trade     contingent,     claim amount. If claim is partially secured, fill in total 
                                                                                                   debts, bank     unliquidated,    claim amount and deduction for value of collateral 
                                                                                                      loans,        or disputed     or setoff to calculate unsecured claim. 
                                                                                                  professional 
                                                                                                  services, and 
                                                                                                  government 
                                                                                                    contracts) 
                                                                                                                                    Total claim, if    Deduction for      Unsecured  claim 
                                                                                                                                    partially          value of 
                                                                                                                                    secured            collateral or 
                                                                                                                                                       setoff 
37      SITEL                                        Attn: Edward M. King, Esq.                  Trade Payable                                                                 $2,849,008.00 
        c/o Frost Brown Todd LLC                     Phone: 502‐568‐0359 
        Attn: Edward M. King, Esq.                   Email: tking@fbtlaw.com 
        400 West Market Street, Suite 3200 
        Louisville, Kentucky 40202 
38      Coyote                                       Attn: Jason Rice                            Trade Payable                                                                 $2,734,955.00 
        Attn: Jason Rice                             Phone: 847‐295‐2424 
        2545 W. Diversey Avenue, 3rd Floor           Email: Jason.rice@coyote.com. 
        Chicago, Illinois 60647 


39      Chamberlain Manufacturing Corp.              Attn: Colleen M. O’Connor, VP Finance       Trade Payable                                                                 $2,716,078.00 
        Attn: Colleen M. O’Connor, VP Finance &      & Treasurer 
        Treasurer                                    Phone:  630‐530‐6848 
        300 Windsor Drive                            Email: 
        Oak Brook, Illinois 60523‐1510               colleen.oconnor@chamberlain.com 
40      Knights Apparel Inc.                         Attn: Joia Johnson, Chief Administrative    Trade Payable                                                                 $2,623,712.00 
        Attn: Joia Johnson, Chief Administrative     Officer & General Counsel 
        Officer & General Counsel                    Phone: 336‐519‐5360 
        1000 East Hanes Mill Road                    Email: Joia.Johnson@hanes.com 
        Winston Salem, North Carolina 27105 




    Official Form 204                                List of Creditors Who Have the 40 Largest Unsecured Claims and Are Not Insiders                                              Page 5

    WEIL:\96862962\4\73217.0004 
        19-22031-rdd           Doc 1      Filed 01/07/19          Entered 01/07/19 23:42:08                  Main Document
                                                                 Pg 18 of 18
 


 
Fill in this information to identify the case:

Debtor name:  SRe Holding Corporation
United States Bankruptcy Court for the: Southern District of New York
                                                                  (State)
Case number (If known):




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                            12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the
document, and any amendments of those documents. This form must state the individual’s position or relationship to the debtor,
the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING – Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C.
§§ 152, 1341, 1519, and 3571.


               Declaration and signature



        I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
        partnership; or another individual serving as a representative of the debtor in this case.
        I have examined the information in the documents checked below and I have a reasonable belief that the information is
        true and correct:
        ☐      Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
        ☐      Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
        ☐      Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
        ☐      Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
        ☐      Schedule H: Codebtors (Official Form 206H)
        ☐      Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
        ☐      Amended Schedule ____
              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 40 Largest Unsecured Claims and Are Not Insiders
               (Official Form 204)
        ☐      Other document that requires a declaration
         
        I declare under penalty of perjury that the foregoing is true and correct.


        Executed on January 7, 2019
                                                      /s/ Luke Valentino
                      MM / DD / YYYY                   Signature of individual signing on behalf of debtor

                                                       Luke Valentino
                                                       Printed name

                                                       Corporate Secretary
                                                       Position or relationship to debtor

 



Official Form 202                         Declaration Under Penalty of Perjury for Non-Individual Debtors


 
WEIL:\96862962\4\73217.0004 
